63 N.J. 333 (1973)
307 A.2d 562
E.J. FRANKEL, BENJAMIN FRANKEL, WILLIAM FRANKEL, LEONARD FRANKEL, MAURICE J. GUTRADT AND PAUL NALEN, CO-PARTNERS, t/a PLAZA APARTMENTS, PLAINTIFFS-RESPONDENTS,
v.
CITY OF ATLANTIC CITY, A MUNICIPAL CORPORATION AND GEFTMAN ENTERPRISES, INC., JOINTLY, SEVERALLY AND IN THE ALTERNATIVE, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Submitted June 29, 1973.
Decided July 9, 1973.
*334 Mr. Daniel J. Dowling, Assistant City Solicitor on behalf of appellant City of Atlantic City and Mr. Isaac C. Ginsburg, on behalf of appellant Geftman Enterprises Inc. filed a joint brief (Messrs. Feinberg & Ginsburg, attorneys).
Mr. Ronald Berman filed a reply on behalf of respondents (Messrs. Warren, Goldberg & Berman and Messrs. De Brier & Wallen, attorneys).
PER CURIAM.
This case involves the validity of a provision of the zoning ordinance of the City of Atlantic City. The trial court sustained the provision. The Appellate Division reversed, with one judge dissenting. 124 N.J. Super. 420 (1973). The appeal came to us as of right by reason of the dissent. R. 2:2-1(a).
Because of an obvious element of urgency, appellants ask that the matter be heard at once. There being no further scheduled days for oral argument and it not being feasible to assemble the court for that purpose, we directed that the record and the briefs before the Appellate Division be filed with us and that the matter be decided without oral argument. The respondents thereupon asked for an opportunity to file a further brief and to argue orally but did not explain the need therefor. We find no need for further briefs or for oral argument.
We are satisfied that the judgment of the trial court should be upheld essentially for the views expressed in the dissenting opinion in the Appellate Division. The judgment of the Appellate Division is accordingly reversed and the judgment of the trial court is affirmed.
For reversal  Chief Justice WEINTRAUB, and Justices JACOBS, HALL, MOUNTAIN, SULLIVAN, GARVEN and PASHMAN  7.
For affirmance  None.